                  Case 1:20-cv-01127-JMF Document 141 Filed 01/19/21 Page 1 of 1




                                    UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF NEW YORK


            STATE OF NEW YORK,

                                  Plaintiff,

                       v.                                        No. 20 Civ. 1127 (JMF)

            CHAD F. WOLF, et al.,

                                  Defendants.




                            MOTION FOR LEAVE TO WITHDRAW AS COUNSEL

                Pursuant to Local Civil Rule 1.4, the undersigned respectfully seeks leave to withdraw

         my appearance as attorney for the State of New York in this matter because of my upcoming

         departure from the Office of the New York State Attorney General. The State of New York will

         continue to be represented in this matter by attorney Daniela Nogueira, who has previously

         entered her appearance. I am not asserting a retaining or charging lien.



          DATED: January 16, 2021                    Respectfully submitted,

                                                     By: /s/ Matthew Colangelo
Application GRANTED. The Clerk of Court is           Matthew Colangelo
directed to update the docket accordingly and to     Office of the New York State Attorney General
terminate ECF No. 138. SO ORDERED.                   28 Liberty Street
                                                     New York, NY 10005
                                                     Phone: (212) 416-6057
                                                     Matthew.Colangelo@ag.ny.gov



                              January 19, 2021
